DETAILED ACTION
This office action is in response to the application filed on 08/11/2021. Claims 1-56 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s benefit claim is hereby acknowledged of both the patent application No. 15/281,646, filed 09/30/2016 and its provisional application No. 62/305,770 filed on 03/09/2016, which papers have been placed on record in the file.

Election/Restrictions
Applicant’s election without traverse of species II, corresponding to Fig. 10A and 10B and includes claims 22-35  in the reply filed on 08/11/2021 is acknowledged.

Claims 1-21 and 36-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I, corresponding to Fig. 9A and Fig. 9B and includes claims 1-21 and species III, corresponding to Fig. 12 and includes claims 36-56, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021. Accordingly, claims 22-35 are examined herein.
Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 32-33 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 
Such structure is being described by the drawing Fig. 11 and paragraph [0082] of the description.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was.


Claims 22, 27, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung Electronics (Korean Pub No. KR 20080067078 A, referred Samsung in view of Craig et al. (U.S Pub No 2014/0181904 A1, referred to as Craig) and further in view of Kaippallimalil  (U.S Pub No 2009/0054037 A1, referred to as Kaippallimalil).

Regarding claims 22, 27, 32 and 34, Samsung teaches:
A method for secure wireless communication at an apparatus associated with a network (Samsung: P4, ls 40-44 “According to a first aspect of the present invention for achieving the above objects, in the method for the re-authentication procedure of the terminal in a broadband wireless communication system, during the initial authentication procedure, a pair of master key (Pairwise Master Key: PMK) required for security Generating and converting the PMK into a size for calculating a Pairwise Master Key identifier (PMKID) and storing the PMK; transmitting a security message including the stored PMKID list information to the base station and receiving a response message upon re-authentication.”), the method comprising: 
receiving an association request from a user equipment that includes a pairwise master key identifier (PMKID) (Samsung: Fig. 3, Item 304; P6, ls 12-13, “When authentication is required, wherein the STA (100) is then at step 304 sends a negotiation request message including information RSN_IE receives a negotiation response message. The RSN_IE includes a security algorithm, key management algorithm, RSN performance, PMKID cache list information.”); 
determining that no corresponding pairwise master key security association (PMKSA) associated with the PMKID is stored at the network (Samsung: Fig. 4, Item 408; P7, ls 14-15, ”In step 408, the AP 120 checks whether there is a matching PMKID ”).
Samsung does not explicitly disclose, however Craig teaches:
transmitting an extensible authentication protocol (EAP) identity request to the user equipment (Craig: Fig. 3, Items 302, 304, 306; Step 3; ¶ 0053, “The AP 304 then initiates the extensible authentication protocol (EAP) procedure for mutual authentication, at 3, by specifying to the mobile node 302 the EAP method the mobile node 302 should use for setting up a RSNA in an EAP-identity request message. The authentication identified in the EAP-identity request message can vary depending on the authentication method supported and configured within the AP 304 and AAA server 306”);
receiving an EAP identity response that includes a user equipment-generated first identifier from the user equipment (Craig: Fig. 3, Items 302, 304, 306; Step 4; ¶ 0053, “The mobile node 302 responds with its identity or pseudonym, at 4, in the EAP-identity response message. The authentication procedure continues”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Samsung by Craig to derive security context for a wireless local area network (WLAN) in order to establish a secure communication by an access point of the (WLAN). (Craig: ¶ 0020).
Samsung in view of Craig does not explicitly disclose, however Kaippallimalil teaches:
transmitting the user equipment-generated first identifier to a wireless local area network (WLAN) termination point associated with the network; receiving a master (Kaippallimalil: Fig. 1, Items 110, 122, 150; ¶ 0019, “The WTP 122 may also be configured to forward authentication information between the UE 110 and the AAA-M 150.”; ¶ 0049, “The AAA server may receive the EAP parameters 314, and authenticate the UE using an EAP sequence 316. As a result of an authentication phase of the EAP sequence 316, a Master Session Key (MSK) may be derived, for instance using a secret key based authentication derivation”).
deriving a pairwise master key (PMK) from the MSK; and initiating a key exchange with the user equipment based on the PMK to establish a WLAN security association with the user equipment (Kaippallimalil: ¶ 0050, “When the UE derives the MSK after successful completion of the EAP sequence 316, the UE may use the MSK, for instance by executing an algorithm 324, to derive the same PMK1 and PMK2 at the AAA-M. Thus, the UE may share PMK1 with the HG. The UE and the HG may then use the shared PMK1 and an IEEE 802.11i protocol to implement a four-way (4-way) handshake or exchange to establish a secure wireless link channel 326, for instance a secure 802.11 channel, with the HG”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Craig with Kaippallimalil to forward authentication information between a user equipment and an authentication server using a WTP in order to control access to a home network. (Kaippallimalil: ¶ 0019).
Regarding claim 27, Samsung does not explicitly disclose, however Kaippallimalil teaches:
(Kaippallimalil: Fig. 1, Items 110, 120, 122; ¶ 0019; Fig. 4, Items 402, 404, 406, 408, 412; ¶ 0056). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Craig with Kaippallimalil to forward authentication information between a user equipment and an authentication server using a WTP in order to control access to a home network. (Kaippallimalil: ¶ 0019).
Regarding claim 34, Samsung further teaches:
A non-transitory computer-readable storage medium having instructions stored thereon for secure wireless communication by an apparatus associated with a network, the instructions (Samsung: Fig. 7; P8; ls 8-9;  “Referring to FIG. 7, the terminal includes a control unit 700, an authentication processing unit 702, a WLAN interface unit 704, a broadband wireless communication interface unit 706, a memory 708, a PMKID calculation unit 710, and a PMK.”).


Allowable Subject Matter
Claims 23-26, 28-31, 33 and 35 would be allowable if they were rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts made of records are, Samsung Electronics (Korean Pub No. KR 20080067078 A, referred to as Samsung, Craig et al. (U.S Pub No 2014/0181904 A1, referred to as Craig) and Kaippallimalil (U.S Pub No 2009/0054037 A1, referred to as Kaippallimalil).
Samsung discloses a method and an apparatus for a fast re-authentication in a broadband wireless communication system are provided to reduce a roaming time between a wireless LAN and a broadband wireless communication network by performing a re-authentication using a PMKID (Pairwise Master Key Identifier).

Craig discloses techniques for deriving a WLAN security context from an existing WWAN security context are provided. According to certain aspects, a user equipment (UE) establishes a secure connection with a wireless wide area network (WWAN). The UE may receive from the WWAN an indication of a wireless local area network (WLAN) for which to derive a security context. The UE then derives the security context for the WLAN, based on a security context for the WWAN obtained while establishing the secure connection with the WWAN and establishes a secure connection with the WLAN using the derived security context for the WLAN.

Kaippallimalil discloses an apparatus comprising a node comprising an access controller (AC) and an authentication, authorization and accounting (AAA) proxy (AAA-P), wherein the AC is configured to manage authentication for a user equipment (UE), 

However, regarding claims 23 and 28, the prior art of Samsung, Craig and Kaippallimalil,  when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the user equipment-generated first identifier is equal to SHA-256(cryptographic key, user equipment identifier, STRING_0) where STRING_0 is an input string value.”.

Regarding claims 24 and 29, the prior art of Samsung, Craig and Kaippallimalil, when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the EAP identity response includes a realm value that identifies the WLAN termination point that the user equipment-generated first identifier is transmitted to, the realm value further identifying a serving network identity of a wireless wide area network (WWAN) node in communication with the WLAN termination point.”.

Regarding claims 25, 30, 33 and 35, the prior art of Samsung, Craig and Kaippallimalil,  when taken in the context of the claim as a whole do not disclose nor suggest, “wherein after transmitting the user equipment- generated first identifier to the WLAN termination point, the method further comprises: receiving an EAP challenge message from the WLAN termination point that includes a first random value; transmitting the EAP challenge message to the user equipment; receiving an EAP challenge response message from the user equipment that includes a second random 

Claims 26 and 31 depend on claims 25 and 30 and are of consequence identified as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HASSAN SAADOUN/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435